DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,999,527 (hereinafter referred to as the ‘527 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are more broad in scope that the claims of the ‘527 patent; as indicated below:
Regarding claim 1, claim 1 of the current application compares to the ‘527 patent as follows:
Current Application
‘527 Application
Notes
An image capture device that generates enhanced panoramic visual content, the image capture device comprising:
An image capture device that generates enhanced panoramic visual content, the image capture device comprising:
Verbatim the same
a housing
a housing
Verbatim the same
a first image sensor carried by the housing and configured to generate a first visual output signal conveying first visual information based on light that becomes incident thereon, the first visual information defining first visual content
a first image sensor carried by the housing and configured to generate a first visual output signal conveying first visual information based on light that becomes incident thereon, the first visual information defining first visual content
Verbatim the same
a second image sensor carried by the housing and configured to generate a second visual output signal conveying second visual information based on light that becomes incident thereon, the second visual information defining second visual content
a second image sensor carried by the housing and configured to generate a second visual output signal conveying second visual information based on light that becomes incident thereon, the second visual information defining second visual content
Verbatim the same
a first optical element carried by the housing and configured to guide light within a first field of view to the first image sensor, the first field of view being greater than 180 degrees
a first optical element carried by the housing and configured to guide light within a first field of view to the first image sensor, the first field of view being greater than 180 degrees
Verbatim the same
second optical element carried by the housing and configured to guide light within a second field of view to the second image sensor, the second field of view being greater than 180 degrees
a second optical element carried by the housing and configured to guide light within a second field of view to the second image sensor, the second field of view being greater than 180 degrees
Verbatim the same
wherein: the first optical element and the second optical element are carried by the housing such that a peripheral portion of the first field of view and a peripheral portion of the second field of view overlap
wherein: the first optical element and the second optical element are carried by the housing such that a peripheral portion of the first field of view and a peripheral portion of the second field of view overlap
Verbatim the same
the overlap of the peripheral portion of the first field of view and the peripheral portion of the second field of view enables spherical capture of visual -45-GP2020014US1ClPATENT APPLICATION Attorney Docket No. 46DG-026259 content based on stitching of the first visual content and the second visual content
the overlap of the peripheral portion of the first field of view and the peripheral portion of the second field of view enables spherical capture of visual content based on stitching of the first visual content and the second visual content
Verbatim the same
and a stitch line for stitching of the first visual content and the second visual content is positioned within the overlap
and a stitch line for stitching of the first visual content and the second visual content is positioned within the overlap
Verbatim the same
and one or more physical processors carried by the housing, the one or more physical processors configured by machine-readable instructions to
 and one or more physical processors carried by the housing, the one or more physical processors configured by machine-readable instructions to
Verbatim the same
determine a first exposure setting to capture the first visual content, the first exposure setting determined based on a first luminance of a scene included within the first field of view
determine a first exposure setting to capture the first visual content with the housing rotated into an enhanced panoramic rotational position, the enhanced panoramic rotational position including the stitch line aligned with a mid-line of a panoramic field of view of a scene to be included within the enhanced panoramic visual content, the first exposure setting determined based on a first luminance of the scene included within the first field of view
Current application is more broad.  ‘527 application includes limitation of determining first exposure to capture the first visual content when housing is rotated into the enhanced panoramic rotational position and a specific recitation of what the enhanced panoramic rotational position is
determine a second exposure setting to capture the second visual content, the second exposure setting determined based on a second luminance of the scene included within the second field of view, the first exposure setting being different from the second exposure setting based on the first luminance of the scene being different from the second luminance of the scene
determine a second exposure setting to capture the second visual content with the housing rotated into the enhanced panoramic rotational position, the second exposure setting determined based on a second luminance of the scene included within the second field of view, the first exposure setting being different from the second exposure setting based on the first luminance of the scene being different from the second luminance of the scene
Current application is more broad.  ‘527 application includes limitation of determining first exposure to capture the second visual content when housing is rotated into the enhanced panoramic rotational position
capture the first visual content by applying the first exposure setting to the first image sensor
capture the first visual content with the housing rotated into the enhanced panoramic rotational position by applying the first exposure setting to the first image sensor
Current application is more broad.  ‘527 application includes limitation of capturing when housing is rotated into the enhanced panoramic rotational position.  This is disclosed in the last limitation of the current application
capture the second visual content by applying the second exposure setting to the second image sensor
capture the second visual content with the housing rotated into the enhanced panoramic rotational position by applying the second exposure setting to the second image sensor
Current application is more broad.  ‘527 application includes limitation of capturing when housing is rotated into the enhanced panoramic rotational position.  This is disclosed in the last limitation of the current application
and generate panoramic visual content based on stitching and cropping of the first visual content and the second visual content, the panoramic visual content having a panoramic field of view, wherein the panoramic visual content includes the enhanced panoramic visual content based on capture of the first visual -46-GP2020014US1ClPATENT APPLICATIONAttorney Docket No. 46DG-026259content and the second visual content with the housing rotated into an enhanced panoramic rotational position.
and generate the enhanced panoramic visual content based on stitching and cropping of the first visual content and the second visual content, the enhanced panoramic visual content having the panoramic field of view
Current application generates panoramic visual content and includes the enhanced panoramic visual content.  ‘527 application also generates panoramic visual content that also includes the enhanced panoramic visual content.  Current application discloses capture of the first and second visual content with the housing rotated into the enhanced panoramic rotational position – this is disclosed in previous limitations; specifically, in the “capture” limitations.


Thus, as can be seen above, claim 1 of the current application is more broad in scope than claim 1 of the ‘527 patent. Therefore, any patent granted on the current application would result in the unjustifiable timewise extension of the monopoly granted on claim 1 of U.S. Patent No. 10,999,527.
As for claim 2, the provisions of claim 2 of the current application can be found in the language of claim 1 (see the 10th claim limitation).
Claim 3 of the current application is verbatim the same as claim 2 of the ‘527 patent.
Claim 4 of the current application is verbatim the same as claim 3 of the ‘527 patent.
Claim 5 of the current application is verbatim the same as claim 4 of the ‘527 patent.
Claim 6 of the current application is verbatim the same as claim 5 of the ‘527 patent.
Claim 7 of the current application is verbatim the same as claim 6 of the ‘527 patent.
Claim 8 of the current application is verbatim the same as claim 7 of the ‘527 patent.
Regarding claim 9, the limitation of claim 9 of the current application can be found in claims 8 and 9 of the ‘527 patent.
Claim 10 of the current application is verbatim the same as claim 10 of the ‘527 patent.
Current Application
‘527 Application
Notes
A method for generating enhanced panoramic visual content, the method performed by an image capture device including one or more processors, a first image sensor, a second image sensor, a first optical element, and a second optical element
A method for generating enhanced panoramic visual content, the method performed by an image capture device including one or more processors, a first image sensor, a second image sensor, a first optical element, and a second optical element
Verbatim the same
the first image sensor configured to generate a first visual output signal conveying first visual information based on light that becomes incident thereon, the first visual information defining first visual content
the first image sensor configured to generate a first visual output signal conveying first visual information based on light that becomes incident thereon, the first visual information defining first visual content
Verbatim the same
the second image sensor configured to generate a second visual output signal conveying second visual information based on light that becomes incident thereon, the second visual information defining second -48-GP2020014US1ClPATENT APPLICATION Attorney Docket No. 46DG-026259visual content
the second image sensor configured to generate a second visual output signal conveying second visual information based on light that becomes incident thereon, the second visual information defining second visual content
Verbatim the same
the first optical element configured to guide light within a first field of view to the first image sensor, and the second optical element configured to guide light within a second field of view to the second image sensor
first optical element configured to guide light within a first field of view to the first image sensor, and the second optical element configured to guide light within a second field of view to the second image sensor
Verbatim the same
an overlap of a peripheral portion of the first field of view and a peripheral portion of the second field of view overlap enabling spherical capture of visual content based on stitching of the first visual content and the second visual content
an overlap of a peripheral portion of the first field of view and a peripheral portion of the second field of view overlap enabling spherical capture of visual content based on stitching of the first visual content and the second visual content
Verbatim the same
a stitch line for stitching of the first visual content and the second visual content positioned within the overlap
a stitch line for stitching of the first visual content and the second visual content positioned within the overlap
Verbatim the same
the method comprising: determining, by the image capture device, a first exposure setting to capture the first visual content, the first exposure setting determined based on a first luminance of a scene included within the first field of view
the method comprising: determining, by the one or more processors, a first exposure setting to capture the first visual content with the image capture device rotated into an enhanced panoramic rotational position, the enhanced panoramic rotational position including the stitch line aligned with a mid-line of a panoramic field of view of a scene to be included within the enhanced panoramic visual content, the first exposure setting determined based on a first luminance of the scene included within the first field of view
Current application is more broad.  ‘527 application includes limitation of determining first exposure to capture the first visual content when housing is rotated into the enhanced panoramic rotational position and a specific recitation of what the enhanced panoramic rotational position is
determining, by the image capture device, a second exposure setting to capture the second visual content, the second exposure setting determined based on a second luminance of the scene included within the second field of view, the first exposure setting being different from the second exposure setting based on the first luminance of the scene being different from the second luminance of the scene
determining, by the one or more processors, a second exposure setting to capture the second visual content with the image capture device rotated into the enhanced panoramic rotational position, the second exposure setting determined based on a second luminance of the scene included within the second field of view, the first exposure setting being different from the second exposure setting based on the first luminance of the scene being different from the second luminance of the scene

Current application is more broad.  ‘527 application includes limitation of determining first exposure to capture the second visual content when housing is rotated into the enhanced panoramic rotational position
capturing, by the image capture device, the first visual content by applying the first exposure setting to the first image sensor
capturing, by the one or more processors, the first visual content with the housing rotated into the enhanced panoramic rotational position by applying the first exposure setting to the first image sensor
Current application is more broad.  ‘527 application includes limitation of capturing when housing is rotated into the enhanced panoramic rotational position.  This is disclosed in the last limitation of the current application
capturing, by the image capture device, the second visual content by applying the second exposure setting to the second image sensor
capturing, by the one or more processors, the second visual content with the housing rotated into the enhanced panoramic rotational position by applying the second exposure setting to the second image sensor
Current application is more broad.  ‘527 application includes limitation of capturing when housing is rotated into the enhanced panoramic rotational position.  This is disclosed in the last limitation of the current application
and generating, by the one or more processors, panoramic visual content based on stitching and cropping of the first visual content and the second visual content, the panoramic visual content having a panoramic field of view, wherein the panoramic -49-GP2020014US1ClPATENT APPLICATION Attorney Docket No. 46DG-026259 visual content includes the enhanced panoramic visual content based on capture of the first visual content and the second visual content with the image capture device rotated into an enhanced panoramic rotational position
and generating, by the one or more processors, the enhanced panoramic visual content based on stitching and cropping of the first visual content and the second visual content, the enhanced panoramic visual content having the panoramic field of view.
Current application generates panoramic visual content and includes the enhanced panoramic visual content.  ‘527 application also generates panoramic visual content that also includes the enhanced panoramic visual content.  Current application discloses capture of the first and second visual content with the housing rotated into the enhanced panoramic rotational position – this is disclosed in previous limitations; specifically, in the “capture” limitations.


Thus, as can be seen above, claim 1 of the current application is more broad in scope than claim 1 of the ‘527 patent. Therefore, any patent granted on the current application would result in the unjustifiable timewise extension of the monopoly granted on claim 1 of U.S. Patent No. 10,999,527.
As for claim 12, the provisions of claim 12 of the current application can be found in the language of claim 11 (see the 1st method limitation – “determining…a first exposure setting”).
Claim 13 of the current application is verbatim the same as claim 12 of the ‘527 patent.
Claim 14 of the current application is verbatim the same as claim 13 of the ‘527 patent.
Claim 15 of the current application is verbatim the same as claim 14 of the ‘527 patent.
Claim 16 of the current application is verbatim the same as claim 15 of the ‘527 patent.
Claim 17 of the current application is verbatim the same as claim 16 of the ‘527 patent.
Claim 18 of the current application is verbatim the same as claim 17 of the ‘527 patent.
Regarding claim 19, the limitations of claim 19 of the current application can be found in claims 18 and 19 of the ‘527 patent.
Claim 20 of the current application is verbatim the same as claim 20 of the ‘527 patent.

Allowable Subject Matter





















Claims 1-20 would be allowable if the non-statutory double patenting rejection is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 11, the primary reason for allowance is that the prior art fails to teach or reasonably suggest generating panoramic visual content based on stitching and cropping of the first visual content and the second visual content, the panoramic visual content having a panoramic field of view, wherein the panoramic visual content includes the enhanced panoramic visual content based on capture of the first visual-46-GP2020014US1ClPATENT APPLICATION Attorney Docket No. 46DG-026259content and the second visual content with the housing rotated into an enhanced panoramic rotational position.  
While applicant may be their own lexicographer, claim terms that are not well known to one of ordinary skill in the art must be fully defined by the specification. In this application, applicant uses the phrase "enhanced panoramic rotational position”. The Examiner has determined that the aforementioned phrase is not a well-known phrase in the art. This evidenced by the fact that a search by the Examiner of USPTO databases for these phrases in the relevant art areas, only returned applicant's publications. Thus, the Examiner must look to the specification to see if a special definition has been provided by the applicant. After a thorough review of the specification it looks like a special definition has been provided in applicant's specification. The special definition for enhance panoramic rotational position can be found in paragraph 26. See MPEP § 2111.01 for more information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        July 20, 2022